DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/01/2021. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method comprising: illuminating a finger with a wideband light source including wavelengths in multiple color channels; imaging the finger with a wideband imaging sensor to obtain pixel data; adjusting the pixel data using per-channel color gain values configured to maintain data in the multiple color channels within a digitization threshold, to provide adjusted pixel data; and classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood in the finger.”
This falls into a mental process and/or mathematical concept grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step illuminating a finger and imaging the finger is insignificant extra-solution activity (mere data gathering). 
The step adjusting pixel data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician as setting gain values is just scaling a value ie a mathematical concept. 
The step of determining an SpO2 values using a deep learning model is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician and/or is a mathematical concept.
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic imaging sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic imaging sensor for data collection is claimed. As noted previously, the addition of a generic oxygen saturation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-8 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 9, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A non-transitory computer readable media encoded with instructions which, when executed by a processor cause a system to perform actions comprising: gain-adjust pixel data received from a smartphone camera, the pixel data corresponding to an illuminated finger, such that multiple color channels in the pixel data are not clipped; provide the gain-adjusted pixel data to a deep learning model; and predict an SpO2 level of blood in the finger using the deep learning model.”
This falls into a mental process and/or mathematical concept grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step illuminating a finger and imaging the finger is insignificant extra-solution activity (mere data gathering). 
The step adjusting pixel data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician as setting gain values is just scaling a value ie a mathematical concept. 
The step of determining an SpO2 values using a deep learning model is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a non-transitory computer readable media  for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic imaging sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a non-transitory computer readable media and generic imaging sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic imaging sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 10-14 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 15, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A smartphone comprising: a flash; a camera; a processor; memory encoded with executable instructions which, when executed by the processor cause the smartphone to: illuminate a finger with the flash; capture pixel data with the camera; gain-adjust the pixel data in accordance with a model of the smartphone; and predict an SpO2 level of blood in the finger based on the gain-adjusted pixel data using a deep learning model.”
This falls into a mental process and/or mathematical grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step illuminating a finger and imaging the finger is insignificant extra-solution activity (mere data gathering). 
The step adjusting pixel data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician as setting gain values is just scaling a value ie a mathematical concept. 
The step of determining an SpO2 values using a deep learning model is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and memory for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a flash and a generic imaging sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a a processor and memory and flash and generic imaging sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a flash and generic imaging sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 16-20 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9, and 15, the claims reads to “classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood in the finger”. However, the claims and Specification simply recites the use of machine learning to accomplish the SpO2, no particular steps are discussed in the Specification as to how the deep learning works or a specific algorithm, as it is unclear as to how the deep learning translates pixel data to SpO2 values. As such claims 1, 9, and 15 and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
Regarding claims 1, 9, and 15, the claims reads to a step of adjusting the gain of the pixel data to determine SpO2. However, the claims and Specification simply recites adjusting the gain of the pixel data but no particular steps are discussed in the Specification as to how the much it is determined how much to adjust the pixel data as paragraph [0057] talks about some arbitrary values but not any particular process on determining how much to actually adjust the gains. As such claims 1, 9, and 15 and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190008392 A1 (hereinafter referred to as “Wang”), in view of US 20150086119 A1 (hereinafter referred to as “Sato”) and US 20200405148 A1 (hereinafter referred to as “Tran”).
Regarding claim 1, Wang teaches a method (abstract) comprising:
illuminating a finger (paragraphs [0036]-[0037]) with a wideband light source including wavelengths in multiple color channels (paragraphs [0083]-[0084]);
imaging the finger with a wideband imaging sensor to obtain pixel data (paragraphs [0039], [0058]);
and further teaches hardware gains for each RGB channel (paragraph [0043]) and calculating a health parameter of blood in the finger (abstract; paragraph [0085]); but does not explicitly teach 
adjusting the pixel data using per-channel color gain values configured to maintain data in the multiple color channels within a digitization threshold, to provide adjusted pixel data; and
classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood.
However, Sato teaches adjusting the pixel data using per-channel color gain values configured to maintain data in the multiple color channels within a digitization threshold, to provide adjusted pixel data (paragraph [0097]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, to adjust the pixel data, as taught by Sato, because doing so optimizes the image data for determining a physiological parameter. 
Further, Tran teaches classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood (paragraph [0022], [0126]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato, to use a learning model to predict an SpO2 level, as taught by Tran, because doing so adds additional functionality to the device by measuring for another physiological parameter.
Regarding claim 2, Wang, in view of Sato and Tran, teaches wherein said illuminating comprises using a flash of a smartphone (paragraphs [0055]-[0056]; as taught by Wang), and said imaging comprises using a camera of a smartphone (paragraphs [0059]-[0060]; as taught by Wang), and wherein said per-channel color gain values are particular to a model of the smartphone (paragraphs [0156]-[0157]; as taught by Wang).
Regarding claim 3, Wang, in view of Sato and Tran, teaches wherein the multiple color channels comprise a red channel, a green channel, and a blue channel (paragraph [0042]-[0045]; as taught by Wang), and wherein the color gain values are different for each of the red channel, the green channel, and the blue channel (paragraph [0042]-[0045]; as taught by Wang).
Regarding claim 4, Wang, in view of Sato and Tran, teaches wherein the color gain values are larger for the blue channel and the green channel than for the red channel (paragraph [0042]-[0045], [0156]-[0157]; as taught by Wang).
Regarding claim 5, Wang, in view of Sato and Tran, wherein the color gain values are selected based on empirical study data (paragraphs [0153]-[0156]; as taught by Wang).
Regarding claim 6, Wang, in view of Sato and Tran, teaches wherein the color gain values are selected based on feedback from signals generated using initial color gain values (paragraphs [0042]-[0045], [0153]-[0156]; as taught by Wang).
Regarding claim 9, Wang teaches a non-transitory computer readable media encoded with instructions which (paragraph [0062]) when executed by a processor cause a system to perform actions comprising:
hardware gains for each RGB channel (paragraph [0043]) and calculating a health parameter of blood in the finger (abstract; paragraph [0085]); but does not explicitly teach gain-adjust pixel data received from a smartphone camera, the pixel data corresponding to an illuminated finger, such that multiple color channels in the pixel data are not clipped;
provide the gain-adjusted pixel data to a deep learning model; and
predict an SpO2 level of blood in the finger using the deep learning model.
However, Sato teaches teach gain-adjust pixel data received from a smartphone camera, the pixel data corresponding to an illuminated finger, such that multiple color channels in the pixel data are not clipped (paragraph [0097]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, to adjust the pixel data, as taught by Sato, because doing so optimizes the image data for determining a physiological parameter. 
Further, Tran teaches providing pixel data to a deep learning model and classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood (paragraph [0022], [0126]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato, to use a learning model to predict an SpO2 level, as taught by Tran, because doing so adds additional functionality to the device by measuring for another physiological parameter.
Regarding claim 11, Wang, in view of Sato and Tran, teaches wherein said gain-adjust pixel data comprises applying a gain adjustment particular to a model of the smartphone (paragraphs [0156]-[0157]; as taught by Wang).
Regarding claim 13, Wang, in view of Sato and Tran, teach wherein the multiple color channels comprise a red channel, a green channel, and a blue channel, and wherein the green channel and the blue channel are adjusted more than the red channel (paragraph [0042]-[0045], [0156]-[0157]; as taught by Wang).
Regarding claim 14, Wang, in view of Sato and Tran, teaches wherein the pixel data corresponds to the finger illuminated using a flash of the smartphone (paragraphs [0055]-[0056]; as taught by Wang).

Claim(s) 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sato and Tran, as applied to claims 1 and 9 above, and further in view of “Using machine learning models to predict oxygen saturation following ventilator support adjustment in critically ill children: A single center pilot study” (hereinafter referred to as “Ghazal”).
Regarding claim 7, Wang, in view of Sato and Tran, does not explicitly teach wherein the deep learning model is trained using data from an induced hypoxemia study.
However, Ghazal teaches wherein the deep learning model is trained using data from an induced hypoxemia study (pages 3-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato and Tran, to use hypoxemia data, as taught by Ghazal, because doing so enables an effective deep learning model for classifying data.
Regarding claim 8, Wang, in view of Sato and Tran, does not explicitly teach wherein said classifying is configured to predict an SpO2 level lower than 85 percent.
However, Ghazal teaches an SpO2 level of 85 percent is indicative of severe hypoxemia and classifying SpO2 level data (pages 3-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato and Tran, to predict an SpO2 level less than 85 percent, as taught by Wang, because doing so indicates when a user may be experiencing extreme hypoxemia.
Regarding claim 12, Wang, in view of Sato and Tran, does not explicitly teach wherein said classifying is configured to predict an SpO2 level lower than 85 percent.
However, Ghazal teaches an SpO2 level of 85 percent is indicative of severe hypoxemia and classifying SpO2 level data (pages 3-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato and Tran, to predict an SpO2 level less than 85 percent, as taught by Wang, because doing so indicates when a user may be experiencing extreme hypoxemia.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sato and Tran, as applied to claim 9 above, and further in view of US 5807272 A (hereinafter referred to as “Kun”).
Regarding claim 10, Wang, in view of Sato and Tran, does not explicitly teach wherein the deep learning model is trained using data from an induced hypoxia study.
However, Kun teaches wherein the deep learning model is trained using data from an induced hypoxia study (column 11, lines 56-65). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato and Tran, to use hypoxia data, as taught by Kun, because doing so enables an effective deep learning model for classifying data.

Claim(s) 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Tran.
Regarding claim 15, Wang teaches a smartphone (paragraph [0054]) comprising:
a flash (paragraphs [0055]-[0060]);
a camera (paragraphs [0055]-[0060]);
a processor (paragraph [0062);
memory encoded with executable instructions which, when executed by the processor (paragraph [0062) cause the smartphone to:
illuminate a finger with the flash (paragraphs [0036]-[0037]);
capture pixel data with the camera (paragraphs [0083]-[0084]);
gain-adjust the pixel data in accordance with a model of the smartphone (paragraphs [0156]-[0157]; as taught by Wang); and calculating a health parameter of blood in the finger (abstract; paragraph [0085]); but does not explicitly teach
Further, Tran teaches providing pixel data to a deep learning model and classifying the adjusted pixel data using a deep learning model to predict an SpO2 level of blood (paragraph [0022], [0126]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Sato, to use a learning model to predict an SpO2 level, as taught by Tran, because doing so adds additional functionality to the device by measuring for another physiological parameter.
Regarding claim 17, Wang, in view of Tran, teaches wherein the flash comprises a wideband light source (paragraph [0038]; as taught by Wang).
Regarding claim 18, Wang, in view of Tran, teaches wherein the camera comprises a wideband imaging sensor (paragraphs [0055]-[0060]; as taught by Wang).
Regarding claim 20, Wang, in view of Tran, teaches wherein the executable instructions further cause the smartphone to gain-adjust green and blue channels of the pixel data more than a red channel of the pixel data (paragraph [0042]-[0045], [0156]-[0157]; as taught by Wang).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Tran, as applied to claim 15 above, and further in view of Kun.
Regarding claim 16, Wang, in view of Tran, does not explicitly teach wherein the deep learning model is trained using data from an induced hypoxia study.
However, Kun teaches wherein the deep learning model is trained using data from an induced hypoxia study (column 11, lines 56-65). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Tran, to use hypoxia data, as taught by Kun, because doing so enables an effective deep learning model for classifying data.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Tran, as applied to claim 15 above, and further in view of Ghazal.
Regarding claim 19, Wang, in view of Tran, does not explicitly teach wherein said classifying is configured to predict an SpO2 level lower than 85 percent.
However, Ghazal teaches an SpO2 level of 85 percent is indicative of severe hypoxemia and classifying SpO2 level data (pages 3-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Tran, to predict an SpO2 level less than 85 percent, as taught by Wang, because doing so indicates when a user may be experiencing extreme hypoxemia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792